Title: Nicholas P. Trist to James Madison, 19 November 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                 Nov. 19. 27.
                            
                        
                        
                        Much occupation of one kind or another, together with the knowledge that all you desired was to send in the
                            report in time for the meeting of the legislature, have caused me to postpone taking up the subject until today. On doing
                            so, I found so many points on which it seemed necessary to touch, that it became obvious it would give you less trouble to
                            frame a report yourself, than to correct one sketched by me, into a shape adapted to the purpose. Instead therefore, of
                            attempting anything in the form of a report, I have written the formal caption, and subjoined, in a rough &
                            unconnected state, such heads as my memory (or to speak more properly, my own impressions)
                            & the record of the proceedings furnished. On the subject of the effect produced on the board by the examination, I
                            can supply nothing but vague impressions. I attended it but little myself, and do not recollect having heard a single
                            remark from any member. With the exception of Modern Languages, I doubt not, however, that it was favorable. Here, the
                            exhibition in French, the only particular on which I could form an opinion, was pitiable. It
                            would have disgraced any grammar school; & proves the absolute necessity of such a reform as would better adapt
                            that department to the degree of preparation with which students enter.
                        Of Dr B’s own learning and qualifications for imparting it, to minds properly prepared, I never entertained
                            a doubt; and if I had, the testimony in his favor recorded in a letter from Mr Ticknor to Mr Jefferson, is conclusive.
                            Still, under actual circumstances the interference of the board seems indispensable: and any eulogium on that school would
                            be altogether misplaced.
                        I have seen Dr Dunglison: he can give no information whatever on the subject of the fund. Mr Bonnycastle, I
                            called to see twice: the second time, I traced him to the Drt. No light to be had from him either. After ascertaining
                            this, I called to see whether the Proctor had any to impart; but he was out.
                        I promise myself the pleasure of a visit, this week, to Montpellier. Be so good therefore, as to sketch the
                            report & to leave it for me to copy. I am now waiting in expectation of a letter, which will probably carry me on
                            as far as Fredericksburg. In the mean time, please to accept for Mrs. Madison & yourself my grateful &
                            affectionate regards.
                        
                        
                            
                                Nich. Ph. Trist
                            
                        
                    